Citation Nr: 0526021	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1972.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in December 2004.  That 
order, based on a joint motion between the Secretary and the 
veteran's attorney, vacated an October 2003 Board decision as 
to the issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for a skin disorder of the feet.  That decision 
had been on appeal from an October 2001 decision by the New 
Orleans, Louisiana, VA Regional Office (RO).  The issue of 
service connection for a nervous disability, which was also 
denied in the Board's October 2003 decision, was not vacated, 
and the Order reflects that the veteran's appeal as to that 
issue was dismissed.  

The veteran and his wife testified before undersigned at a 
Board hearing at the RO in April 2003.  This case was 
advanced on the docket for good cause in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court's order was based on a December 2004 joint motion 
between the parties asking the Court to vacate the Board's 
decision with respect to the issue under consideration.  
Principally, the parties agreed to remand this matter to the 
Board to allow the RO (the agency of original jurisdiction) 
opportunity to consider the VAMC treatment notes received 
March 2003 or to obtain a waiver of AOJ consideration from 
the veteran for that evidence.  The veteran, through his 
representative, has submitted additional evidence since the 
Court's decision and waived review by the agency of original 
jurisdiction.  However, the veteran has never waived 
consideration of the RO for the March 2003 VAMC treatment 
notes.  Pursuant to the order of the Court the Board must 
remand this case to allow the RO, the agency of original 
jurisdiction, an opportunity to consider these records.  

Given the need to remand this case, the RO should also 
consider the evidence the veteran has submitted since the 
December 2004 Court order.  

The joint motion also pointed out that in this claim, the 
applicable standard for new and material evidence is that 
used prior to August 29, 2001.  When the RO is reviewing the 
record in its entirety, the RO should evaluate the new and 
material claim based upon the standard prior to August 29, 
2001.   

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should review the expanded record 
including the treatment records received 
in March 2003 and the evidence received 
subsequent to the December 2004 decision 
of the Court.  The RO should then 
determine if new and material evidence 
has been received under the standard 
prior to August 29, 2001, to reopen the 
veteran's claim for service connection 
for a skin disorder of the feet.  If the 
veteran's claim is reopened the RO should 
determine if service connection is 
warranted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


